Citation Nr: 0931537	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  99-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, with degenerative disc disease of L5-S1 and 
radiculopathy, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
North Little Rock, Arkansas, VA Regional Office (RO).

This case has previously come before the Board.  The 
Secretary and the Veteran filed a joint motion for remand.  
In February 2006, the Court vacated that part of the Board's 
September 2004 decision pertaining to an increased evaluation 
for the Veteran's service-connected low back disorder with 
degenerative disc disease of L5-S1 and radiculopathy and 
entitlement to a TDIU.  In December 2007 and November 2008, 
the Board remanded the issues to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to April 26, 2008, the Veteran's low back disorder 
with degenerative disc disease of the L5-S1 and radiculopathy 
results in no more than a moderate degree of impairment.  
Forward flexion of the thoracolumbar spine is not 30 degrees 
or less, the entire thoracolumbar spine is not favorably 
ankylosed, and the Veteran does not have incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months due to the service-
connected low back disorder with degenerative disc disease at 
L5-S1 and radiculopathy.  

2.  From April 26, 2008, the evidence tends to establish that 
the Veteran's low back disorder with degenerative disc 
disease of L5-S1 and radiculopathy results in a degree of 
impairment contemplated by a 40 percent rating.  The Veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine, and the competent evidence establishes that the 
Veteran has not been incapacitated due to his back disorder 
for a total duration of at least 6 weeks during the past 12 
months.  

3.  The Veteran's only service-connected disability is a low 
back disorder with degenerative disc disease at L5-S1 and 
radiculopathy and it does not preclude substantially gainful 
employment.  The Veteran is employed.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, prior 
to April 26, 2008, for a low back disorder with degenerative 
disc disease of L5-S1 and radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5293 (effective 
September 23, 2002), 5292, 5295, (2003), Diagnostic Codes 
5237-5243 (2008).

2.  The criteria for a rating in excess of 40 percent, but no 
higher, for a low back disorder with degenerative disc 
disease of L5-S1 and radiculopathy have been met, from April 
26, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5293 (effective 
September 23, 2002), 5292, 5295, (2003), Diagnostic Codes 
5237-5243 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.16, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The June 
2003 and September 2008 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008), for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

To the extent that any VCAA notice letters were not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  The 
VCAA notices along with provided additional information to 
the claimant which complies with Vazquez-Flores.  The Board 
notes that pertinent information was also provided in the May 
2004 supplemental statement of the case.  Cumulatively, the 
Veteran was informed of the necessity of providing on his/her 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected low back disorder with 
degenerative disc disease at L5-S1 and radiculopathy since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The February 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  As there is 
no indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The September 2008 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings for 
distinct periods of time, based on the facts are for 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003. See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent is assigned for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  A maximum schedular rating of 40 percent is awarded 
when lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's November 2008 remand.  Thus, the 
Board is able to proceed with a decision in regard to the 
issues on appeal.

By way of history, in a May 1991 rating decision, the AOJ 
granted service connection for myofascial low back pain 
syndrome in view of in-service treatment for low back pain.  
A 10 percent evaluation was assigned, effective from January 
1991.  In an August 1992 rating decision, the AOJ increased 
the evaluation to 20 percent, effective January 1992, based 
on a May 1992 VA examination and magnetic resonance imaging 
(MRI) showing degenerative disc disease.  The 20 percent 
evaluation has since remained in effect.

The Veteran filed a claim for an increased rating in March 
1998.  A September 2000 rating decision shows the Veteran's 
low back disability with degenerative disc disease at L5-S1 
and radiculopathy was rated as 20 percent disabling under 
Diagnostic Codes 5292-5293.  As noted, during the pendency of 
the Veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome under Diagnostic 
Codes 5237-5243, and therefore, all versions of the rating 
criteria are for consideration in determining whether a 
higher rating is warranted in this case.  

On VA examination in April 1998 complaints of daily back 
pain, particularly with immobility, and occasionally 
radiating into the left lower extremity, were noted.  Forward 
flexion was to 80 degrees, extension was to 20 degrees, and 
bilateral side bending was to 40 degrees.  X-ray examination 
revealed a mild lumbar spine list to the right, a slight 
increase in angulation at the lumbar lordotic level of L5-S1, 
and narrowing of the L5-S1 interspace, particularly in the 
posterior aspect.  The relevant impressions were degenerative 
discopathy and intermittent facet impingement, with 
intermittent radiculitis of the left lower extremity.  

In addition, x-ray examination in April 2000 revealed 
degenerative osteoarthritic changes involving the lumbosacral 
spine, with narrowing of the L5-S1 interspace and small 
osteophytes present along the anterior and lateral aspects of 
the lumbar vertebral bodies.  An August 2000 record notes 
that he was ambulating well without difficulty.  

On VA examination in April 2001, lumbar spine flexion was to 
80 degrees, extension was to 10 degrees, bilateral lateral 
bending was to 20 degrees, and bilateral rotation was to 45 
degrees.  There was no muscle atrophy or weakness and no 
neurological abnormalities were noted.  X-ray examination 
showed degenerative osteoarthritic changes involving the 
lumbosacral spine, with small osteophytes present along the 
anterior and lateral aspects of the lumbovertebral bodies.  
The sacroiliac joint spaces were well-maintained.  Slight 
narrowing of the L5-S1 interspace was noted.  The diagnosis 
was degenerative osteoarthritis of the lumbosacral spine.  

On VA examination in July 2003, lumbar spine forward flexion 
was to 95 degrees, extension was to 35 degrees, bilateral 
lateral flexion was to 40 degrees, and bilateral extension 
was to 35 degrees.  X-ray examination in June 2003 was noted 
to show minimal degenerative changes of the lumbosacral 
spine.  The diagnosis was minimal degenerative changes 
involving the lumbosacral spine, normal range of motion and 
no pain.  

The April 2004 VA examination report notes no incapacitation 
due to the back for at least two weeks in the past 12 months.  
A neurological examination was normal.  Flexion was to 60 
degrees, extension was to 10 degrees, and bilateral lateral 
flexion and rotation were to 30 degrees, with some complaints 
of pain.  The examiner described the Veteran as "not fully 
cooperative" during the examination.  The diagnosis was 
chronic lumbar pain, with minimal degenerative changes.

In addition, an October 2006 record reflects complaints of 
intermittent back pain in the translumbar at the L/S level, 
occasionally radiating to both gluteal areas and occasionally 
to the left lower extremity's posterior thigh and knee, with 
twisting and bending noted to exacerbate pain.  The 
impression of MRI was small disc protrusion at L4-5 and L5-
S1, mild spondylosis at the facet joint without significant 
canal stenosis or neural foraminal narrowing.  His gait was 
noted to be fluid, symmetric and without antalgia, and in a 
standing position, the lumbar spine showed a slightly 
accentuated lordosis and there was local firm percussive 
tenderness at the lower two lumbar segments.  No posterior 
superior iliac spine tenderness and no quadratus lumborum 
insertion tenderness was noted, and no piriformis muscle or 
sciatic notch tenderness was elicitable.  

Also in the standing position, flexion was noted to be within 
six inches of the floor and extension was normal.  Lateral 
flexion was limited on the left and significantly limited on 
the right.  Left/posterior rotation with extension was noted 
to cause contralateral right lateral hip region pain.  No 
symptoms on the right posterior rotation and extension were 
noted.  Muscle strength was 5/5 throughout including 10 toe 
raises with no breakaway or apparent weakness.  Deep tendon 
reflexes were symmetric, bilaterally.  Sensory was intact to 
light touch and pinprick throughout the lower extremities.  

A November 2006 VA treatment record notes that MRI did not 
indicate much degenerative joint disease of the lumbar spine 
and that the Veteran had lordosis and quadratus lumborum 
requiring some myofascial stretching over time.  X-ray 
examination of the lumbar spine in September 2007 was normal.  
In October 2007, complaints of a recent flare of low back 
pain were noted and it was noted that he was on light duty.  
Extremities were reported to be symmetrical with no 
tenderness to palpation.  Strength was 5/5 bilaterally, 
sensory was intact and deep tendon reflexes were symmetrical, 
with negative straight leg raising noted, bilaterally.  Full 
duty was noted.  

On VA examination in April 2008, complaints of lumbar spine 
pain radiating into both legs and feet were noted, and the 
Veteran denied motor and sensory deficits.  No problems with 
activities of daily living and no assistive devices were 
noted.  The report of examination notes that the Veteran 
could walk a mile, worked as a housekeeper and took pain 
medications at work for increased back pain.  No flare-ups, 
exacerbations or physician ordered bed rest in the past 2 
months or in the past several years were noted.  

The bilateral lower extremities were noted to have dorsalis 
pedis pulse 2+ and fully sensate to light touch in all 
dermatomal distributions.  Strength was 5/5 in all muscle 
groups to include great toe extension and flexion, ankle 
plantar flexion and dorsiflexion, knee extension and flexion, 
hip abduction, hip adduction and hip flexion.  A downgoing 
Babinski and negative straight leg raising was noted, 
bilaterally.  Lumbar spine forward flexion was 0 to 30 
degrees, extension was 0 to 10 degrees, left lateral rotation 
was 0 to 20 degrees and right lateral rotation was 0 to 20 
degrees.  Left lateral bending was 0 to 15 degrees and right 
lateral bending was 0 to 15 degrees.  No change with 
repetition was noted and there was mild pain noted throughout 
the full arc of motion.  The examiner noted that the Veteran 
could obtain more range of motion but that he put forth what 
appeared to be full effort.  The impression of x-ray 
examination was mild sclerosis at the lower lumbar segment.  
Disc spaces were noted to be well maintained and no evidence 
of anterolisthesis or retrolisthesis was noted.  

The assessment was mild lumbar spondylosis.  Mild discomfort 
in association with examination of the lumbar spine was noted 
and the examiner stated that it was conceivable that pain 
could limit function and particularly with repetition but 
that it was not feasible to attempt to express this in terms 
of additional limitation of motion as such could not be 
determined with any degree of medical certainty.  

In June 2008, the Veteran stated that he was unable to stand 
for long periods of time as required by his job causing 
impairment in his employment opportunities, and that his back 
pain was constant.  A July 2008 VA record notes he was on 
leave from work due to inability to work and worried about 
losing his job.  His gait and station were intact and no 
truncal ataxia was noted.  Regular exercise was recommended.  

A September 2008 Duty Status Report notes degenerative joint 
disease with restrictions in regard to his duties, to include 
limitations in regard to standing and walking for no more 
than 8 hours and climbing, kneeling, bending/stooping and 
twisting for no more than approximately 2 to 4 hours per day.  

On VA examination in February 2009, it was noted that he 
worked 40 per hours per week and had been on light duty for 
seven months, with constant back pain, which interfered with 
his sleep.  The report notes that functionally, he could not 
lift over 20 pounds, do any bending, could not go to the 
track and could not cut his grass.  Flare-ups twice per month 
were noted with radiating pain to the legs at times, left 
more than right.  The examiner noted that nerve conduction 
studies in 2006 were normal and that a March 2008 MRI showed 
multilevel definitive disc disease, particularly at the L5-S1 
level with a disc protrusion and rather severe left and 
moderate right neuroforaminal narrowing.  No incapacitating 
episodes with physician prescribed bed rest during the past 
year were noted.  

Mild tenderness to palpation in the lumbar area was noted and 
strength in the muscle groups in the lower extremities was 
normal and equal, bilaterally.  Neurologic examination showed 
brisk 2+ deep tendon reflexes, bilaterally.  No pathological 
reflexes were noted and no paraspinous muscle spasm was 
identified.  Forward flexion was to 40 degrees and backward 
extension was 10 degrees.  Lateral flexion was 15 degrees, 
bilaterally.  Rotation was limited to 25 degrees to the left 
and 20 degrees to the right.  With three repetitions there 
was an increase in pain and no additional loss in range of 
motion.  The examiner noted that the Veteran had a normal 
gait, did not use assistive devices and that he was able to 
work.  It was noted that the spine was painful on motion with 
mild tenderness, and no spasm or weakness was noted and there 
was no evidence of radiculopathy or neurological abnormality.  

Having reviewed the record, the Board finds that the evidence 
is in relative equipoise as to whether a higher rating is 
warranted.  Thus, the Board finds that a 40 percent 
evaluation, but no higher, is supportable from April 26, 2008 
for the Veteran's low back disorder, with degenerative disc 
disease of L5-S1 and radiculopathy.  In that regard, the 
Board notes that while forward flexion was to 40 degrees on 
examination in February 2009, the April 2008 VA examination 
shows forward flexion limited to 30 degrees.  In light of the 
April 2008 finding, and resolving all doubt in favor of the 
Veteran, the Board finds that a 40 percent rating is 
warranted from April 26, 2008.  

The Board finds that a rating in excess of 40 percent is not 
warranted at any time during the relevant period.  The 
competent evidence establishes that the Veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, and the competent 
evidence establishes that the Veteran has not been 
incapacitated due to his back disorder for a total duration 
of at least 6 weeks during the past 12 months, or at any time 
during the appeal period.  

In addition, the Board further finds that the competent 
evidence does not establish that a higher rating is warranted 
under Diagnostic Code 5293 from April 26, 2008.  As herein 
discussed the competent evidence does not establish 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Further, the Board further finds that the competent evidence 
does not establish that a higher rating is warranted under 
Diagnostic Code 5292, 5293 or 5295, prior to April 26, 2008.  
The competent evidence does not establish a severe degree of 
intervertebral disc syndrome or severe limitation of motion 
and a list was noted to be mild.   Thus, a higher rating is 
not warranted under the old or new criteria, prior to April 
26, 2008.  To the extent that the sacroiliac joints have been 
referenced, the Board notes that VA regulations require that 
the lumbosacral and sacroiliac joint be considered as one 
anatomical segment for rating purposes.  See 38 C.F.R. § 
4.66.  

The Board notes that the new regulations explicitly take pain 
on motion into account; therefore, application of the 
principles of DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995) is unnecessary.  Even in consideration of Deluca, the 
Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40, 4.45 would warrant a higher rating.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  It is not disputed that the 
Veteran has pain on motion, but the Board finds that the 40 
percent disability rating assigned herein adequately 
compensates him for his pain and functional loss in this 
case.  The competent evidence does not establish additional 
functional impairment that would warrant a rating in excess 
of 20 percent prior to April 26, 2008, or in higher than 40 
percent, from April 26, 2008.  

In that regard, a November 1999 VA record notes that that he 
walked one mile per day for activity, a December 2000 record 
notes that he could jog and in September 2006, his gait, 
stance and balance were normal.  In October 2006, his gait 
was fluid, symmetrical and without antalgia and in June 2008, 
his gait and station were intact.  In addition, while the 
April 2008 VA examiner noted that it was conceivable that 
pain could further limit function, no change in range of 
motion with repetition was reported and the examiner 
concluded that the Veteran had no problems with activities of 
daily living and could walk a mile.  The Board notes that 
while the record reflects work restrictions including in 
regard to pushing, pulling, climbing, bending and stooping, 
it was noted that he was able to lift up to 20 pounds.  

To the extent that it has been noted, to include in the April 
2004 VA examination report, that back pain interferes with 
employment, with notation of having lost jobs due to back 
pain in a November 2006 VA record, the record, to include the 
February 2009 VA examination report, reflects that the 
Veteran is employed and works 40 hours per week.  Regardless, 
the Board finds that the 20 percent evaluation assigned prior 
to April 26, 2008, and the 40 percent evaluation assigned 
herein from April 26, 2008, contemplate impairment in earning 
capacity, including loss of time from exacerbations due to 
the low back disorder with degenerative disc disease at L5-S1 
and radiculopathy.  38 C.F.R. § 4.1 (2008).  

A determination as to the degree of impairment due to the 
service-connected low back disorder with degenerative disc 
disease of L5-S1 and radiculopathy requires competent 
evidence.  The Board notes that the April 2001 VA examination 
report notes that he worked in a medical record file room, 
and while he is competent to report his symptoms, as well as 
that he is worse, he is not shown to have the medical 
expertise for a determination as to the degree of impairment 
due to his low back disorder with degenerative disc disease.  
In other words, as a layman, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to such.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent and adequate VA opinions as to the degree of 
impairment due to the low back disorder with degenerative 
disc disease at L5-S1 and radiculopathy.  The Board notes 
that the objective findings on VA examinations have 
consistently shown no more than an overall moderate degree of 
impairment, prior to April 26, 2008, and the competent 
evidence tends to establish the disability more nearly 
approximates the criteria for a 40 percent evaluation from 
April 26, 2008.  

In addition, the Board finds that a separate evaluation for 
neurologic impairment is not warranted.  The Board notes that 
the record includes the April 1998 VA examination report 
noting degenerative discopathy, and facet impingement with 
intermittent radiculitis of the left lower extremity, a July 
1999 record noting possible left sciatica and a March 2004 
record reflecting complaints of sciatica in both legs.  
However, an August 1999 record notes cranial nerves II-XII 
were intact and that motor and sensory were grossly intact, 
and electromyelogram (EMG) was noted to show no evidence of 
radiculopathy.  The April 2001 VA examination report notes no 
neurological abnormalities.  In addition, a November 2002 
private record notes sensory examination of the lower 
extremities was intact, and a November 2002 private record 
notes no radicular component in association with back pain.  

The July 2003 VA examination report notes sensory and 
neurological examinations were normal, and the April 2004 VA 
examination report notes sensory and neurological 
examinations were normal, and no evidence of herniation of 
the nucleus pulposus or significant spinal canal stenosis was 
noted.  In addition, no evidence of sciatic radiculopathy in 
either lower extremity was specifically noted on VA 
examination in July 2004.  The impression of EMG in June 2006 
was normal and no findings consistent with lumbosacral 
radiculopathy were noted.  In addition, while a September 
2008 record notes a positive straight leg raise on the left, 
equal deep tendon reflexes were noted in the lower 
extremities.  On VA examination in February 2009, the 
examiner reported no neurological abnormalities and no 
evidence of radiculopathy.  Thus, while the record reflects 
subjective complaints of radiculopathy, the Board finds the 
objective clinical evidence establishes that a separate 
evaluation is not warranted for neurologic impairment.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating higher than 20 percent, prior to April 26, 
2008, or higher than 40 percent, from April 26, 2008, for a 
low back disorder with degenerative disc disease at L5-S1 and 
radiculopathy.  

The evidence is in favor of a 40 percent rating, but not 
higher, from April 26, 2008.  Consequently, the benefits 
sought on appeal are granted, in part.  

Lastly, In regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the AOJ or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected low back disorder with 
degenerative disc disease at L5-S1 and radiculopathy produces 
such an unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  The 
February 2009 VA examination report notes that the Veteran is 
employed and works 40 hours per week.  In addition, the 
competent evidence does not establish that the Veteran has 
experienced periods of hospitalization that would suggest 
that the rating schedule is insufficient for determining the 
appropriate disability rating in this case.  Accordingly, the 
Board determines that referral for an extraschedular rating 
is not warranted.

II. TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the appellant is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The Veteran's only service connected disability is his low 
back disorder with degenerative disc disease at L5-S1 and 
radiculopathy, rated as 20 percent disabling, prior to April 
26, 2008, and has herein been assigned a 40 percent rating 
from April 26, 2008.  Thus, the service-connected disability 
does not meet the percentage prerequisite provided in 38 
C.F.R. § 4.16(a) for consideration of entitlement to a TDIU, 
as he does not have additional disability for a combined 
rating.  

The Board notes that where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background, including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  Such a referral 
is not warranted.

The February 2009 VA examination report notes that the 
Veteran is employed and works 40 hours per week in 
housekeeping and the examiner added that the Veteran could 
also do a job in which he was seated.  In this regard, the 
Board has considered the Veteran's educational and employment 
background.  To the extent that it has been noted that he has 
been on light duty at work, the competent evidence does not 
establish that he is unemployable and the evidence does not 
support a conclusion that the service-connected disability, 
alone, would prevent the Veteran from securing or following a 
substantially gainful occupation.  The Board finds that a 
referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

An evaluation greater than 20 percent for a low back disorder 
with degenerative disc disease at L5-S1 with radiculopathy is 
denied prior to April 26, 2008.

A 40 percent rating, but not greater, for a low back disorder 
with degenerative disc disease at L5-S1 with radiculopathy is 
granted, from April 26, 2008, subject to the 


controlling regulations applicable to the payment of monetary 
benefits.

A TDIU is denied



____________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


